UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RAYVAUGHN D. WOODS,

                               Plaintiff,

                        -against-                                     19-CV-7904 (CM)

 COPYRIGHT INFRINGEMENT EMPLOYER                                  ORDER OF DISMISSAL
 WHO WITHHELD FUND AS WE THE BEST
 MUSIC,

                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         Plaintiff, appearing pro se, brings this action under the Court’s diversity jurisdiction. By

order dated August 23, 2019, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis. The Court dismisses the complaint for the reasons set forth

below.

                                     STANDARD OF REVIEW

         The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

         A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.
Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff Rayvaughn D. Woods resides in Oklahoma. Defendant, listed as “Copyright

Infringement Employer Who Withheld Fund As We The Best Music,” is in Miami, Florida. The

allegations in Plaintiff’s complaint are not clear. He alleges:

        As I spoke to my spouse over the telephone for four months. We the Best Music
        broke restricted policy of communication Act 1934 by using solicited automated
        equipment. Which throughout the years of 2003-2015 was a mix tape largely use
        surrounding the music industry for over the counter sells. I was cut loseing [sic]
        my feeling inside my right arm cause by listeners of the music who was party
        goers. They fail to notify me that they was controlling the market which use mix
        tape also how I got anxiety pains.

(No. 19-CV-7904, 2 at 5.) Plaintiff further asserts that he has a “crip[pled] right arm and need

[psych[iatric] help for anxiety. Given to copyright infringement employer who withheld fund as

We the Best Music.” (Id. at 6.) Plaintiff seeks 78.2 million in damages.

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

                                                   2
Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    September 3, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                  3
